Citation Nr: 1644303	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) or diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 and a March 2009 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran asserts that his hypertension is due to service, or aggravated by his service-connected PTSD or diabetes mellitus. 

In March 2008, the Veteran underwent a VA examination for hypertension.  The examiner found that the Veteran did not have high blood pressure, and noted that the Veteran's medical records did not contain a "substantial" diagnosis of hypertension.  The examiner could not "clinically say that the [Veteran's] diabetes caused anything," and concluded that the Veteran's "blood pressures have basically been normal," and that "there is no diagnosis of hypertension here."  The Board notes that the examiner incorrectly identified the date that the Veteran was diagnosed with diabetes mellitus.  The record indicates that a VA medical professional diagnosed the Veteran with diabetes mellitus in November 2006, as opposed to the 2008 diagnosis date recorded by the examiner.  

In a letter dated November 2008, the Veteran's VA physician indicated treatment for hypertension as secondary to diabetes mellitus.  The Veteran's VA physician provided no rationale for this statement.

In January 2009, the Veteran underwent a second VA examination for hypertension.  The examiner noted only slight elevation of the Veteran's blood pressure, stated that the Veteran's medical records lacked a diagnosis of hypertension, and declined to provide a diagnosis of hypertension.  The examiner also concluded that, even if a diagnosis of hypertension were appropriate, the Veteran's diabetes mellitus could not have caused or aggravated the Veteran's hypertension because the Veteran's diabetes appeared well controlled and the Veteran's renal function appeared normal.  

Neither of the aforementioned medical opinions addresses any claimed relationship between the Veteran's hypertension (which was diagnosed by at least one examiner) and PTSD.  Recent medical records, the latest dated August 2013, indicate that the Veteran has seen an increase in the dosage of his antihypertensive medication, Lisinopril.  

Remand is necessary both to obtain an appropriate medical opinion and to ensure that VA has all medical records, specifically those dated after August 2013, that are necessary to the adjudication of this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record updated records of all VA examinations/treatment the Veteran has received from August 2013 to the present (to specifically include at the VA medical center in Brooklyn, New York).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  The AOJ should also contact the Veteran and identify any relevant private medical records that are missing from the claims file.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file complete treatment records from any private medical intuition identified by the Veteran as containing medical records that are relevant to this claim.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine if the Veteran has hypertension.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should comment on the November 2008 letter from the Veteran's VA physician, which noted that the Veteran is being treated for hypertension, and, if appropriate, reconcile such with his/her findings.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination, and a review of the record, the examiner should address the following: 

 (a) Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension is related to service?

 (b) Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension was caused by his service-connected PTSD or by his service-connected diabetes mellitus?

 (c) Is it at least as likely as not that the Veteran's service-connected PTSD or service-connected diabetes mellitus aggravated any current hypertension? (aggravation means the disability increased in severity beyond its natural progression)

A complete rationale and reasoning for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claim on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2015).




